Citation Nr: 0120489	
Decision Date: 08/10/01    Archive Date: 08/14/01	

DOCKET NO.  97-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than September 
30, 1997 for the award of a total disability rating for 
compensation purposes based on individual unemployability.  

2.  Eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38 United States Code (U.S.C.).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from October 1978 to February 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May and July 2000 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

During the course of a hearing before the undersigned member 
of the Board in May 2001, it was stipulated that the only 
issues currently on appeal were those noted on the title page 
of this decision.  Other issues specifically "not" on appeal 
were:  entitlement to increased evaluations for any of the 
veteran's currently service-connected disabilities; 
entitlement to special monthly compensation based on being 
housebound; and entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for hemorrhoids and 
an anal fissure.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities, and, in 
particular, his service-connected low back disability, have 
precluded gainful employment compatible with his education 
and occupational experience since January 7, 1997.  

2.  It is reasonably possible that the veteran's service-
connected disabilities, for which the RO has already awarded 
a total disability rating for compensation purposes based on 
individual unemployability, will permanently preclude gainful 
employment compatible with the veteran's education and 
occupational experience.  


CONCLUSIONS OF LAW

1.  A total disability rating for compensation purposes based 
on individual unemployability is warranted effective from 
January 7, 1997.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.157, 3.340, 3.341, 3.400, 4.16 
(2000).  

2.  Dependents Education Assistance under Chapter 35, Title 
38 U.S.C. is warranted based on the permanency of the 
veteran's total disability rating for compensation purposes 
based on individual unemployability.  38 U.S.C.A. §§ 1155, 
3500, 3501 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 
3.341, 3.807, 4.15, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Pertinent evidence of record is to the effect that the 
veteran has a high school education, and occupational 
experience as a letter carrier with the United States Postal 
Service.  Apparently, the veteran last worked on January 7, 
1997.  The veteran's service-connected disabilities consist 
of left sciatic neuropathy secondary to lumbar strain and 
myofascial pain, with X-ray evidence of degenerative disc and 
joint disease, evaluated as 60 percent disabling; 
postoperative residuals of epididymitis of the right scrotum, 
evaluated as 10 percent disabling; pseudofolliculitis barbae, 
evaluated as 10 percent disabling; postoperative residuals of 
exotropia of the right eye, with amblyopia/refractive error, 
folds, decemiti, and membranes, evaluated as noncompensably 
disabling; and genital herpes, likewise evaluated as 
noncompensably disabling.  The combined evaluation for the 
veteran's various service-connected disabilities is 
70 percent.  Moreover, the veteran has been in receipt of a 
total disability rating for compensation purposes based on 
individual unemployability effective from September 30, 1997.  

On VA orthopedic examination in April 1996, the veteran 
stated that he was presently working at the Post Office.  
Additionally noted was that, in 1995, the veteran had been in 
a motor vehicle accident, following which his back became 
"much worse."  According to the veteran, he experienced pain, 
for which he took medication.  The veteran's main complaint 
consisted of a "burning" feeling down his left leg and into 
his foot.  

On physical examination, there was some spasm present in the 
lumbosacral area.  Forward flexion was to 85 degrees, with 
backward extension to 30 degrees, and right and left 
lateroflexion to 35 degrees.  The veteran exhibited 
30 degrees' rotation on the right and left, and could stand 
on both his toes and heels, as well as squat.  Lower 
extremity strength was essentially equal.  Deep tendon 
reflexes were normoreactive, and gross sensation was present.  
Strength was 5/5 in both lower extremities, and the veteran 
was able to both dorsiflex and plantar flex his left ankle.  
The pertinent diagnoses noted were left sciatic neuropathy 
manifested by a burning sensation in the L4 dermatome; and 
degenerative disc disease of the lumbosacral spine.  

On VA genitourinary examination, likewise conducted in April 
1996, the veteran stated that, in 1995, he had undergone 
bilateral laparoscopic varicocelectomies.  According to the 
veteran, he was currently experiencing a "burning pain" which 
he initially thought was the result of his varicocelectomies, 
but which he later discovered was coming from a rectal 
fissure.  

On physical examination, both of the veteran's testicles were 
present and completely within normal limits.  According to 
the examiner, the veteran had undergone bilateral 
varicocelectomies with "excellent" results.  At the time of 
examination, there was no evidence of any tenderness.  The 
pertinent diagnoses were epididymitis of the right testicle, 
by history; and status post bilateral laparoscopic 
varicocelectomies, without residual.  

On VA dermatologic examination in April 1996, the veteran 
gave a history of pseudofolliculitis barbae, for which he was 
currently receiving compensation.  According to the veteran, 
he was "doing well" on his present treatment.  More 
specifically, the veteran did not shave, but simply clipped 
his beard.  Further noted was that the veteran was receiving 
medication for treatment of his service-connected skin 
condition.  

On physical examination, there was no sign of any active 
pseudofolliculitis barbae.  While there were a few small 
areas where the veteran had apparently experienced problems 
in the past, there were no current acute findings.  The 
pertinent diagnosis was pseudofolliculitis barbae by history, 
not active.  

During the course of VA outpatient treatment in October 1996, 
the veteran gave a history of chronic low back pain, for 
which he had been treated by injection.  Currently, the 
veteran complained of a left-sided back, arm, and leg pain, 
which had begun several days earlier, and for which he was 
currently taking medication.  Examination of the veteran's 
back revealed evidence of tenderness and spasm in the left 
lumbar area, with decreased range of motion in all planes.  
The pertinent diagnosis noted was musculoskeletal pain.  

During the course of VA outpatient treatment the following 
month, the veteran continued to complain of back and shoulder 
pain.  Additionally noted were continued problems with muscle 
spasm, as well as symptoms of sciatica.  Physical examination 
was positive for the presence of left paraspinal muscle 
spasm.  The clinical assessment was persistent muscle spasms.  

In correspondence of December 1996, a VA physician wrote that 
the veteran's medical condition was "chronic" (i.e., 
permanent), and that he suffered from degenerative disc 
disease of the lumbar spine, as well as frequent paraspinal 
muscle spasms.  Additionally noted was that, due to the 
nature of the veteran's medical condition, lifting and 
pushing objects could exacerbate his back pain and result in 
muscle spasms.  Accordingly, it was recommended that the 
veteran be placed on "light duty" at the Post Office, with a 
30-pound weight restriction.  Further recommended was that 
the veteran's work restriction be made permanent.  

During the course of VA outpatient treatment in June 1997, it 
was noted that the veteran had suffered from low back pain 
for many years.  Reportedly, a previous CT scan had showed 
mild bulging in the area of the 3rd and 4th lumbar vertebrae, 
and at the 4th and 5th lumbar discs, as well as a generalized 
bulge in the area of the 5th lumbar vertebra and 1st sacral 
segment.  At the time of evaluation, the veteran complained 
of spasm, with pain radiating from his left buttock to his 
left leg.  On physical examination, motor strength was 5/5, 
and straight leg raising was negative.  The veteran's lumbar 
paraspinal musculature was described as "very tight and 
tender," and somewhat worse on the left than the right.  The 
clinical assessment was chronic low back pain which appeared 
myofascial, with no evidence of radiculopathy.  

VA radiographic studies of the lumbosacral spine conducted in 
mid-June 1997 showed evidence of a slightly narrowed L5-S1 
intervertebral space, with no evidence of spondylolisthesis, 
and minimal anterior marginal lipping at the 1st, 3rd, 4th, 
and 5th lumbar vertebrae.  

Computerized axial tomography (CT) of the veteran's lumbar 
spine conducted by the VA in June 1997 was consistent with an 
impression of L5-S1 degenerative disc disease, with a 
possible herniated disc, L5-S1 vacuum phenomenon, and 
L5 Schmorl's nodes, but no evidence of spinal stenosis.  

In late September 1997, a VA neurologic examination was 
accomplished.  At the time of examination, the veteran 
complained of chronic low back pain radiating throughout his 
left hip and leg, with an associated burning sensation on the 
left lateral thigh and left leg, and on the toes of the left 
foot.  The veteran additionally complained of muscle spasm, 
especially on his left side.  According to the veteran, 
because of his low back pain, he was currently unable to 
perform his job as a postal worker.  As a result, he had been 
placed on limited duty, but was subsequently told that this 
was not acceptable.  Accordingly, the veteran had been 
unemployed secondary to his back pain and thigh pain.  

On examination, the veteran appeared in pain on motor 
examination of the legs, and on tests of straight leg 
raising.  Examination of the veteran's low back showed 
evidence of tenderness on palpation of the midspine and left 
paraspinal areas.  There was tenderness on deep palpation 
anteroposteriorly, but no swelling.  At the time of 
examination, the veteran's gait was within normal limits.  
Motor examination of the veteran's lower extremities showed 
5/5 strength on the right leg, and 4+/5 on the left lower 
extremity, limited by pain.  Straight leg raising was 
positive at 30 degrees on the left.  Sensory examination was 
within normal limits, with the exception of a slightly 
decreased sensation to pinprick on the dorsolateral aspect of 
the left foot, the left lateral leg, and the left lateral 
thigh.  Reflexes were 2+ bilaterally on the ankles, and 1+ 
bilaterally on the patellae.  The pertinent diagnoses were 
degenerative joint disease of the lumbosacral spine with 
radiculopathy involving the 5th lumbar vertebra and 1st 
sacral segment; and myofascial pain of the left thigh.  

On VA dermatologic examination, likewise conducted in late 
September 1997, the veteran gave a history of 
pseudofolliculitis barbae.  The veteran's complaints 
consisted of "breaking out" on his lower jaw, with some 
itching, though with no pain or burning sensation, or any 
esthesia.  When questioned, the veteran stated that he knew 
of no particular precipitating factor, though his problem was 
worse during the summer.  According to the veteran, he could 
not shave, inasmuch as, if he did, it would precipitate the 
occurrence of rashes.  At the time of examination, the 
veteran stated that he used topical antibiotics during 
exacerbations of his problem with some relief.  

On physical examination, the veteran's face showed a thick 
beard, with prominent hair follicles on the lower face and 
jaw, but few "postural" (sic) lesions on both cheeks.  The 
pertinent diagnosis was pseudofolliculitis barbae.  

On VA genitourinary examination in late September 1997, the 
veteran gave a history of recurrent epididymitis, with three 
episodes since 1993.  The veteran complained of right scrotal 
pain, which was constant, and felt "like a bruise."  Physical 
examination revealed no evidence of penile discharge, and the 
veteran's testes were bilaterally descended, and equal in 
size.  The pertinent diagnosis was history of epididymitis.  

In February 1998, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran gave a 
history of a low back injury in 1980.  Reportedly, in 1989, 
the veteran had gotten a job with the United States Postal 
Service, and had been able to work as a mail handler until 
January 1997, when his treating physician placed him on 
restrictive work.  Apparently, the Postal Service could not 
accommodate the veteran's work restriction, and he was 
therefore terminated.  When questioned, the veteran stated 
that no surgery had ever been advised for his low back 
problem.  Additionally noted was that the veteran had been 
told that radiographic studies and MRI's had showed 
degenerative disc and joint disease in his back.  

On physical examination, the veteran complained of pain, 
weakness, stiffness, fatigability, and a lack of endurance.  
He stated that he took medication, one of which was a muscle 
relaxant, and the other an anti-inflammatory.  According to 
the veteran, he took this medication three times a day with 
very little relief.  The veteran described his pain as a 10 
on a scale of 1 to 10.  Additionally noted was that the 
veteran's pain occurred on a daily basis, and continued until 
he took his medication and "rested himself."  According to 
the veteran, precipitating factors in his back pain were 
activity and the weather, while alleviating factors were rest 
and medication.  The veteran stated that he was currently 
unemployed, since having been terminated by the United States 
Postal Service in January 1997.  

On physical examination, range of motion measurements showed 
forward flexion to 60 degrees, with extension to 30 degrees, 
left lateroflexion to 35 degrees, right lateroflexion to 
20 degrees (with increased pain), rotation to the left to 
35 degrees, and rotation to the right to 45 degrees.  
According to the veteran, pain was present "all the time."  
However, it was worse at the extremes of of motion, 
especially on rotation to the left.  When questioned, the 
veteran stated that pain was his "main problem."  
Additionally reported were marked muscle spasms in the left 
paralumbar and parathoracic musculature.  The veteran 
described his pains verbally, accompanied by facial 
expressions "going along" with his painful motion.  The 
veteran was observed to stand stiffly, but with motion of his 
back.  At the time of examination, there was evidence of 
muscle spasm in the left paraspinal musculature.  The 
pertinent diagnosis was low back pain, with degenerative disc 
and joint disease.  

In a rating decision of March 1998, the RO granted a 
60 percent evaluation for the veteran's service-connected low 
back disability, effective from September 30, 1997, the date 
of the aforementioned VA examinations.  

In a statement from a nurse administrator of the United 
States Postal Service dated in early May 1998, it was noted 
that the veteran had been "out of work" due to medical 
reasons since January 7, 1997, and that the situation had 
resulted from the veteran's need for restrictions to his 
activity which the agency (i.e., the Postal Service) had been 
unable to accommodate.  

In a rating decision of June 1998, the RO granted a total 
disability rating for compensation purposes based on 
individual unemployability, effective from September 30, 
1997, the date of the aforementioned VA examinations.  

At the time of VA outpatient treatment in early February 
1999, it was noted that the veteran was being followed for 
acute/chronic lumbosacral pain, with a positive CT scan in 
August 1998.  At the time of evaluation, there were noted 
increased symptoms of a herniated disc, as well as 
paresthesia, and decreased motor strength.  The clinical 
impression was acute lumbosacral strain.  

On magnetic resonance imaging (MRI) of the lumbosacral spine 
conducted at a VA facility in April 1999, there was noted the 
presence of a congenitally small spinal canal, as well as 
degenerative disc disease from the 3rd lumbar through the 
1st sacral vertebrae, with bulging of the discs and facet 
degeneration, and mild canal stenosis.  In terms of root 
impingement, the most likely location was felt to be in the 
left L 5 -S 1 neural foramen, which was narrowed by a bulging 
disc and osteophyte.  In addition, the left lateral recess at 
the level of the 4th and 5th lumbar vertebrae was mildly 
narrowed.  There were extensive reactive end plate changes 
from the 4th lumbar vertebra through the 1st sacral segment 
due to disc disease, with mild bulging of the disc and facet 
degenerations at the 10th and 11th thoracic vertebrae, 
accompanied by mild canal narrowing, but no cord deformity.  

On VA neurosurgical consultation in July 1999, the veteran 
gave a history of low back pain for many years.  Currently, 
the veteran was "on disability" from the Postal Service where 
he had been working.  According to the veteran, his pain was 
located primarily in the lower lumbar spine, and radiated to 
the left leg, causing a burning and numbness which went to 
the lateral aspect of the leg and foot.  According to the 
veteran, his pain was much more severe when performing any 
activity, and restricted his life "severely."  

On physical examination, the veteran walked slowly.  Flexion 
and extension revealed significant pain, accompanied by 
tenderness upon palpation of the lower lumbar spine.  Motor 
sensation was 5/5 in all muscle groups, and deep tendon 
reflexes were diminished, but symmetrical, in the lower 
extremities.  In the opinion of the examiner, the veteran 
appeared to be suffering from significant low back and left 
leg pain.  Accordingly it was recommended that surgical 
intervention be considered in the form of a 2-level ray cage 
interbody fusion.  The risks and possible outcomes of this 
procedure were discussed, and the veteran was advised that 
there would be "no guaranty."  The veteran conveyed his 
understanding, and was instructed to inform the neurosurgery 
service in the near future as to whether or not he wished to 
undergo surgery.  

In early August 1999, an official examination was 
accomplished.  At the time of examination, the veteran 
complained of "constant pain every day."  Reportedly, from 
October 1989 to January 1997, he had worked at the United 
States Postal Service, but "left" due to his disability which 
was "judged by the Postal Service to be of unemployability 
status."  When further questioned, the veteran stated that he 
suffered from pain, weakness, fatigue, a lack of endurance, 
and stiffness.  The veteran described his symptoms as being 
"excruciating pain," which was constant.  Reportedly, the 
veteran's pain occurred on a daily basis, and was made worse 
with movement, such as sitting, bending, and climbing.  The 
veteran stated that his pain was alleviated by the use of 
medication, and that "flare ups" were alleviated by rest.  
According to the veteran, were he to work, his back pain 
would radiate down his left leg.  

On physical examination, the veteran's skin and eyes were 
within normal limits.  Coordination was likewise normal, as 
was motor power at 5/5.  Sensation to pain and touch in the 
lower extremities was intact, and there was no decrease to 
pinprick sensation.  Examination of the veteran's lumbar 
spine revealed no weakness, muscle spasm, instability, easy 
fatigability, or lack of endurance.  There was, however, 
limitation of motion due to pain.  Range of motion 
measurements of the lumbar spine showed flexion to 
75 degrees, with pain at 65 degrees; extension to 25 degrees, 
with pain at 20 degrees; right lateral movement to 
35 degrees, with pain at 25 degrees; and left lateral 
movement to 35 degrees, with pain at 25 degrees.  Right and 
left rotation were to 25 degrees, with pain at 20 degrees.  
Radiographic studies of the lumbar spine showed evidence of 
degenerative arthritis.  The pertinent diagnoses were left 
sciatic neuropathy secondary to lumbar strain; and myofascial 
pain, with X-ray evidence of degenerative disc disease of L3-
L4 and L5 intervertebrals.  

In a decision of the Social Security Administration dated in 
August 1999, it was noted that the veteran had suffered with 
varying degrees of back pain for many years, for which he had 
received conservative treatment.  However, since January of 
1997, the severity of the veteran's back pain had 
progressively worsened to the point that his ability to sit, 
stand, walk, bend, crawl, and climb for sustained periods of 
time was significantly limited.  The veteran's diagnosis had 
been changed from cervical and lumbar strain in 1996 to 
degenerative disc disease with herniated discs at the level 
of the 3rd, 4th, and 5th lumbar vertebrae.  A review of 
orthopedic specialists' medical findings and the medical 
opinion of the veteran's treating VA physician were 
essentially the same, in that they had both determined that 
the veteran was significantly and severely limited in his 
ability to sustain prolonged sitting, standing, walking, or 
heavy lifting.  Finally, it was noted that the veteran had 
not engaged in substantial gainful activity since January 7, 
1997.  

In April 2000, an official neurologic examination was 
accomplished.  At the time of examination, the veteran 
complained of difficulty with walking, stating that prolonged 
walking and sitting increased the pain and spasm in his lower 
back, and in the muscles of his left leg.  Reportedly, the 
veteran had been told that he had lumbar disc disease, and 
had been offered surgery, but had declined that option.  
Additionally noted was that the veteran had been on medical 
disability since 1997 due to his left arm and leg pain.  

On physical examination, deep tendon reflexes were 1 to 
2 plus throughout.  Plantar stimulation revealed a flexion 
response, bilaterally, and straight leg raising was positive 
at 45 degrees.  The veteran winced in obvious pain with 
straight leg raising, and with muscle testing, which produced 
pain in the lower extremities.  The paravertebral muscles 
were in spasm on the left side at the level of the 8th, 9th 
and 10th thoracic vertebrae, as well as at the 1st lumbar 
vertebral level.  There was diminished sensation over the 
dorsum of the veteran's left foot when compared to the area 
more proximally as regards light touch and temperature.  Hip 
flexion revealed weakness of 5-/5 when compared to the right 
which was 5+/5, and produced pain which was obvious from the 
veteran's facial expression.  At the time of examination, the 
veteran walked with an antalgic gait, and was unable to 
assume a squatting position.  In the opinion of the examiner, 
the veteran had a history of lumbar disc disease, as well as 
atrophy of the muscles of his left leg due to that disease.  
Accordingly, it was recommended that the veteran reconsider 
his surgical options.  Noted at the time of examination was 
that the veteran was disabled from work due to the chronic 
pain produced by his lumbar disc disease which had been 
induced over years of heavy lifting, as well as by a motor 
vehicle accident.  

In May 2000, an additional official examination was 
accomplished.  At the time of examination, the veteran gave a 
history of epididymitis in 1993, characterized by 


sharp pains in the right hemi-scrotum.  According to the 
veteran, this pain began following bilateral varicocele 
surgery.  The veteran stated that he urinated frequently 
during the day, but not at night.  Reportedly, he experienced 
no dysuria, though he felt as if his urine flow was "not 
even," and, consequently, "weak."  The veteran denied 
incontinence of urine, and stated that he currently took no 
medication for his condition.  

Regarding the veteran's pseudofolliculitis barbae, the 
veteran stated that this condition started in 1979, and was 
"constant."  Current complaints included pain and a rash 
which involved the beard area of the veteran's face.  
According to the veteran, he developed pimples, flakes, and 
crusting, and currently used medication, which did not much 
change his condition.  

On physical examination, there were scattered papules and 
pustules over the veteran's neck area and beard, but no 
crusting or bleeding.  The appearance of the veteran's skin 
was felt to be consistent with pseudofolliculitis barbae.  
Examination of the veteran's genitalia was within normal 
limits.  The testicles were present bilaterally, and of 
normal size and consistency.  At the time of evaluation, 
there was tenderness of the right epididymis, though with no 
abnormal swelling or masses of the epididymis or spermatic 
cord, or within the hemi-scrotum.  The pertinent diagnoses 
were postoperative epididymitis of the right scrotum, 
unchanged; and pseudofolliculitis barbae, unchanged.  

In a rating decision of July 2000, the veteran's 10 percent 
evaluations for pseudofolliculitis barbae and postoperative 
epididymitis were determined by the RO to be permanent.  

During the course of a hearing before the undersigned Board 
Member in May 2001, the veteran and his representative 
offered testimony concerning his various service-connected 
disabilities, and, in particular, his service-connected low 
back disorder.  

Analysis

The veteran in this case seeks an effective date earlier than 
September 30, 1997 for the award of a total disability rating 
for compensation purposes based on individual 
unemployability.  In pertinent part, it is argued that, as of 
January 7, 1997, the veteran's service-connected 
disabilities, and, in particular, his service-connected low 
back disorder, when taken in conjunction with his education 
and occupational experience, were sufficient to preclude his 
participation in all forms of substantially gainful 
employment.  

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  Total disability ratings for compensation may be 
assigned where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  

38 U.S.C.A. § 5110(a) provides as follows:  "Unless 
specifically provided otherwise in this chapter...a claim for 
increased compensation...shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
38 U.S.C.A. § 5110(b)(2) "specifically provides otherwise" by 
stating as follows:  "The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b); see also 38 C.F.R. 
§ 3.400(o)(1)(2).  In more simple terms, when considering a 
claim for an increased rating, the date of award of benefits 
will most often be the date of claim or date entitlement 
arose, whichever is later.  

As noted above, at the time of a VA orthopedic examination in 
April 1996, there was noted the presence of neuropathy of the 
left sciatic nerve secondary to lumbosacral strain, with a 
"burning" in the L4 dermatome extending to the lateral aspect 
of the thigh and down the medial aspect of the lower 
extremity to the veteran's foot.  Radiographic studies of the 
lumbar spine showed evidence of degenerative disc disease, 
and the veteran complained of ongoing pain.  Subsequent VA 
outpatient treatment records reflect continuing lower back 
problems, for which the veteran received treatment by 
injection, with only limited success.  While in April 1996, 
there had been noted the presence of degenerative disc 
disease, as of the time of a CT scan of the veteran's lumbar 
spine in June 1997, there was present not only disc disease, 
but also a "possible" herniated disc.  

The veteran's total disability rating based on individual 
unemployability has been made effective from September 30, 
1997, the date of the previously-described VA neurologic 
examination demonstrating pronounced intervertebral disc 
syndrome.  VA clinical records are considered to be 
constructively of record in the claims folder on the dates 
they are created and to constitute informal claims for 
increased ratings, including a total disability rating based 
on individual unemployability, based on the service-connected 
disorders under treatment.  The Board has found such an 
informal claim for increased benefits as early as April 1996.  
In point of fact, the veteran's employment with the United 
States Postal Service was terminated effective January 7, 
1997, during the pendency of his claim for increased 
benefits.  Clinical records currently on file show that, 
during the period from April 1996 to September 30, 1997, 
symptomatology attributable to the veteran's service-
connected low back disability was no less severe than on 
September 30, 1997.  Under such circumstances, the veteran's 
"entitlement" to a total disability rating based on 
individual unemployability "arose" as of the date of his 
termination by the Postal Service, that is, January 7, 1997.  
This is to say that, effective that date, the veteran's 
service-connected disabilities, and, in particular, his low 
back disorder, effectively precluded his participation in all 
forms of substantially gainful employment.  Accordingly, a 
total disability rating for compensation purposes based on 
individual unemployability is warranted effective from 
January 7, 1997.  

Turning to the issue of Dependents' Educational Assistance 
pursuant to the provisions of 38 U.S.C. Chapter 35, the Board 
notes that a child or surviving spouse of the veteran will 
have basic eligibility for such benefits where the veteran 
was discharged under other than dishonorable conditions, and 
has a permanent total service-connected disability.  
38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.807 (2000).  Inasmuch as the veteran in this case 
received an honorable discharge from service, the question 
becomes whether his current total disability rating for 
compensation purposes is, in fact, "permanent."  In that 
regard, permanence of total disability will be taken to exist 
when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. 
§ 3.340(b), 4.15, 4.16 (2000).  

As noted above, by a rating decision of July 2000, the RO 
determined that the respective 10 percent evaluations 
assigned for the veteran's service-connected 
pseudofolliculitis barbae and postoperative residuals of 
epididymitis were "permanent."  The veteran's service-
connected right eye disability and genital herpes have been, 
and continue to be, rated as noncompensably disabling.  
Accordingly, the crux of the matter at issue revolves about 
the "permanence" of the veteran's "pronounced" low back 
disability.  

In that regard, the RO has based its denial of "permanency" 
on the fact that, based on recent examinations, the veteran's 
service-connected low back disorder has shown "improvement" 
in certain areas, and "increased severity" in others.  Based 
on such findings, the RO has concluded that the veteran's low 
back disorder is not, in fact, "static."  The RO has 
additionally taken into consideration the fact that, at the 
time of the determination in question, the veteran was only 
41 years old, and, while given the option of surgical 
intervention, had declined that option.  

The Board notes that, pursuant to applicable law and 
regulation, age may not be considered as a factor in 
evaluating service-connected disability.  38 C.F.R. § 4.19 
(2000).  Moreover, while surgery for a given disability may 
certainly be recommended, a veteran is at liberty to decline 
that recommendation.  Notwithstanding the RO's conclusion 
that the veteran's service-connected low back disability is 
not "static," the basic level of disability attributable to 
that disorder is clearly no less than "pronounced."  In point 
of fact, as recently as May 2000, the veteran "winced" in 
obvious pain on straight leg raising, and walked with an 
antalgic gait.  In the opinion of the examiner, the veteran 
suffered not only from lumbar disc disease, but from atrophy 
of the muscles of his left leg due to that disease.  Under 
such circumstances, the Board is of the opinion that the 
"overall picture" of the veteran's low back disability is one 
of "pronounced" impairment, and that the 60 percent 
evaluation currently in effect for that disorder is 
"permanent."  Inasmuch as the total disability rating for 
compensation purposes was premised upon the assignment of the 
aforementioned 60 percent evaluation for the veteran's 
service-connected low back disorder, the Board is similarly 
of the opinion that the veteran's total disability rating 
based on individual unemployability is also "permanent."  
Under such circumstances, basic eligibility for Dependents' 
Educational Assistance pursuant to the provisions of 
38 U.S.C. Chapter 35 is established.  


ORDER

An effective date of January 7, 1997 for the award of a total 
disability rating for compensation purposes based on 
individual unemployability is granted, subject to those 
regulations governing the payment of monetary benefits.  

Basic eligibility for Dependents' Educational Assistance 
pursuant to the provisions of 38 U.S.C. Chapter 35 is 
granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

